Opinion.
Campbell, O. J.,
delivered the opinion of the court:
The act, entitled “An act to facilitate the construction of telegraph lines in the State of Mississippi,” approved April 5, 1876, was repealed by the Code of 1880.
Section 3 of that Code, in connection with sections 1065-1070, produced that result. M. & O. R. Co. v. Weiner, 49 Miss. 725.
Sections 1065-1070 of the Code of 1880 were merely transferred from the Code of 1871, into which they were copied literally from the Code of 1857, and they rest on the theory that *494constructing a telegraph line is not such a talcing of private property as to require due compensation to be first made to the owner. Whether that theory is maintainable is not the question now before us. It is manifest that the subject of the right of way for telegraph lines was dealt with by the Legislature in the Code of 1880, and that the provisions of law on that subject were “ revised, consolidated, and re-enacted ” in the Code, and, it follows, that sections 1065-1010 contain the only statutory provisions on that subject intended to be preserved.
It follows from this view that the act under which this case was brought was not i? force when it was commenced, and, therefore, it is dismissed.